First, Keeran argues that the district court erred by denying

                his claim that counsel was ineffective for failing to call Shelli Hannah on

                his behalf at trial. Keeran asserted that, unbeknownst to him, Hannah

                forged her estranged husband's signature on a check that he attempted to

                cash and thus he did not have the intent to commit burglary and forgery.

                See NRS 205.060; NRS 205.090; NRS 205.110. The district court

                conducted an evidentiary hearing and Hannah did not testify. The district

                court denied this claim because Keeran failed to demonstrate that

                Hannah's testimony would have changed the result at trial. We agree.

                Accordingly, we conclude that the district court did not err by denying this

                claim.

                               Second, Keeran argues that the district court erred by denying

                his claims that counsel was ineffective for stipulating to the admission of

                the forged check and for agreeing with the State on key issues in his

                opening statement. The district court denied these claims because it

                determined that they fell under the purview of counsel's tactical decisions,

                see Rhyne v. State, 118 Nev. 1, 8, 38 P.3d 163, 167-68 (2002), and any

                objection would have been futile, see Ennis v. State, 122 Nev. 694, 706,

                137 P.3d 1095, 1103 (2006). We agree. Accordingly, we conclude that the




SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A

                    ,dgi4g4'
                district court did not err by denying these claims. 1 Therefore, we

                            ORDER the judgment of the district court AFFIRMED.




                                        Gibbons



                                                           Saitta


                cc: Hon. Carolyn Ellsworth, District Judge
                     Kristina M. Wildeveld
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      1 Keeran also argues that the district court abused its discretion at
                sentencing because it relied on the "materially untrue" assumption that he
                was guilty of the crime. We decline to consider this claim because it is
                improperly raised for the first time on appeal. See Davis v. State, 107
                Nev. 600, 606, 817 P.2d 1169, 1173 (1991), overruled on other grounds by
                Means v. State, 120 Nev. 1001, 103 P.3d 25 (2004).


SUPREME COURT
        OF
     NEVADA

                                                      3
(0) 1947A